           Case 5:21-cv-00105-F Document 14 Filed 05/04/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 JOHN R. HORNER and BILLY                    )
 BROWN,                                      )
                                             )
    Plaintiffs,                              )
                                             )      Case No. CIV-21-0105-F
 -vs-                                        )
                                             )
 UNITED STATES OF AMERICA,                   )
 FEDERAL BUREAU OF PRISONS,                  )
 et al.,                                     )
                                             )
    Defendants.                              )

                                        ORDER

        Plaintiffs John R. Horner and Billy Brown are federal prisoners who bring this
action pro se, alleging violations of their civil rights.
        Before the court is Magistrate Judge Gary M. Purcell’s Report and
Recommendation of March 30, 2021. Doc. no. 13 (the Report). The Report
recommends the court deny plaintiffs’ applications for leave to proceed in forma
pauperis (doc. nos. 2, 6, 10, 12) because plaintiffs have sufficient financial means to
pay the filing fee. The Report further recommends the court dismiss this action
without prejudice unless plaintiffs pay the full filing fee by April 19, 2021.
        The Report advised plaintiffs of their right to object to the Report by April 19,
2021. The Report also advised that failure to timely object to the Report would
waive appellate review of the recommended ruling. No objection has been filed, the
April 19, 2021 deadline recommended by the magistrate judge for paying the filing
fee has passed, and the filing fee remains unpaid.
             Case 5:21-cv-00105-F Document 14 Filed 05/04/21 Page 2 of 2




        Upon review, and with no objection to the Report having been filed, the
Report is ACCEPTED, ADOPTED and AFFIRMED. Plaintiffs’ applications to
proceed in forma pauperis are DENIED. Doc. nos. 2, 6, 10, 12. With the filing fee
remaining unpaid, this action is hereby DISMISSED without prejudice, as
recommended in the Report.
        IT IS SO ORDERED this 4th day of May, 2021.




21-0105p001.docx




                                         2
